UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7385


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC ARTHUR WALTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:84-cr-00100-IMK-JES-1)


Submitted:   February 3, 2010             Decided:   February 19, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Arthur Walton appeals the district court’s order

denying    his   motion    filed    pursuant    to   Fed.    R.   Crim.    P.   35

(applicable to offenses committed before November 1, 1987).                     We

have     reviewed    the   record    and      find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United   States   v.    Walton,    No.   1:84-cr-00100-IMK-JES-1

(N.D. W. Va. July 16, 2009).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                       2